Citation Nr: 0902540	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the lower extremities, as secondary to service-connected T-12 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1958 to October 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
wherein the RO denied service connection for peripheral 
neuropathy of the lower extremities, to include on a secondary 
basis.   

In June 2004, the veteran testified provided testimony 
concerning the instant service connection claim before a 
hearing officer at the RO in Boise, Idaho.  A copy of the June 
2004 hearing transcript has been associated with the claims 
files. 

In November 2006, the Board remanded the instant claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration.  

In December 2008, the Board received from the RO a copy of a 
November 2008 VA examination report of the veteran, containing 
clinical findings and conclusions that the appellant's 
peripheral neuropathy of the lower extremities is secondary to 
his non-service-connected diabetes mellitus.  Thus, it is 
essentially duplicative of clinical findings contained in a 
March 2005 VA neurological examination report, a copy of which 
has been associated with the claims files.  (See, March 2005 VA 
examination report).  Thus, it is not necessary to refer this 
material to the RO for initial consideration.  38 C.F.R. § 
20.1304 (2008).


FINDING OF FACT

The medical evidence does not show that the veteran's 
peripheral neuropathy of the lower extremities is etiologically 
related to, or has been aggravated by, the service-connected 
residuals of a T-12 fracture.  


CONCLUSION OF LAW

Peripheral neuropathy is not proximately due to, or the result 
of, service-connected residuals of a T-12 fracture.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  The veteran should be informed as to what portion 
of the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide. 
Proper notification should also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements 
or supplemental statements of the case), was required.  The 
Federal Circuit further held that such a letter should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with pre-adjudication notice on the Pelegrini II VCAA elements 
in letters, dated in February 2004, December 2006 and July 
2007.  The letters informed the veteran to let VA know of any 
evidence he thought would support his claim for service 
connection for peripheral neuropathy of the lower extremities, 
to include as secondary to service-connected residuals of T-12 
fracture.  They also informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told him 
where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While 
the RO may not have provided timely notice of all five elements 
discussed in Dingess (particularly notice regarding disability 
ratings and effective dates), this notice was eventually 
provided in a December 2006 letter.  Whether such notice was 
timely or late is inconsequential as issues involving 
disability rates and effective dates are not pertinent here, 
where service connection is denied.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The veteran was provided pre-adjudication VCAA notice 
via a February 2004 letter, with subsequent notice in letters, 
issued in December 2006 and July 2007.

Regarding the veteran's claim for service connection for 
peripheral neuropathy of the lower extremities as secondary to 
service-connected residuals of a T-12 fracture, service medical 
records, post-service VA and private treatment and examination 
reports, and statements and testimony of the veteran are of 
record. 

In March 2005, VA examined the veteran to determine the 
etiological relationship, if any, between his currently 
diagnosed peripheral neuropathy of the lower extremities and 
his service-connected residuals of a T-12 fracture.  Copies of 
the March 2005 examination report has been associated with the 
claims files. 

In addition, in November 2006, and in response to the 
appellant's claim that a nurse or doctor at the "foot clinic" 
had informed him that his peripheral neuropathy of the lower 
extremities was secondary to his service-connected residuals of 
a T-12 fracture, the Board remanded the aforementioned service 
connection claim to provide him an opportunity to submit any 
additional evidence to help substantiate his claim.  

In December 2006 and July 2007 letters to the veteran, VA 
requested that he "provide the names, addresses and 
approximate dates of all health care providers, inpatient and 
outpatient, VA and non-VA, who have examined or treated you for 
your peripheral neuropathy.  If you received medical treatment 
from private physician or hospitals, please complete the 
enclosed VA Form 21-4142, Authorization for Release of 
Information."  (See, VA letters to the veteran, dated in 
December 2006 and July 2007).  To date, the veteran has not 
responded to VA's request.  While VA has a duty to assist the 
veteran in development of his claim for service connection for 
peripheral neuropathy of the lower extremities as secondary to 
service-connected residuals of a T-12 fracture, the veteran has 
a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Accordingly, and in view of the foregoing, the Board finds that 
there is no further assistance that would be reasonably likely 
to substantiate the claim for service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected residuals of a T-12 fracture. 



II.  Relevant Laws and Regulations
	
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Finally, a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).  Under this recent revision, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. VA, 
however, will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the nonservice- 
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating Disabilities 
(38 C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 
38 C.F.R. § 3.310(b).

In the present case, and as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected residuals of a T-12 fracture and 
his current peripheral neuropathy of the lower extremities.  As 
such, no action is required to establish the "baseline level of 
severity" of said disability, and the newly enacted provisions 
of 38 C.F.R. § 3.310(b) are not directly relevant to claim for 
service connection for left knee disability as secondary to 
service- connected right knee disability. Accordingly, the 
veteran will not be prejudiced by Board action on this issue at 
the present time, notwithstanding that he has not been notified 
of the new provisions of 38 C.F.R. § 3.310(b) to date.  
See Bernard v. Brown, supra.

III.  Legal Analysis

The veteran contends that his currently diagnosed peripheral 
neuropathy of the lower extremities is due to inactivity caused 
by his service-connected residuals of a T-12 fracture.  He has 
also maintained that a physician or nurse at the "foot 
clinic" had told him that his peripheral neuropathy of the 
lower extremities was secondary to his service-connected 
residuals of T-12 fracture.  

Initially, the Board would point out that the veteran does not 
allege, and the records do not show, that his currently 
diagnosed peripheral neuropathy of the lower extremities is 
directly related to his military service, or that it was 
manifested to a compensable degree within a year of service 
discharge.

Here, there is post-service evidence of peripheral neuropathy 
of the lower extremities.  
A March 2005 VA examiner concluded, after a review of the 
claims files and physical evaluation of the appellant, "His 
peripheral neuropathy is more likely than not second to 
diabetes.  The distribution of it is typical of neuropathy 
secondary to diabetes."  (The Board observes that service 
connection has not been established for diabetes mellitus).  
The March 2005 VA examiner further indicated that the veteran's 
distribution did not suggest that the pain was related to a 
spinal-type disease.  To this end, he maintained that the 
veteran's decreased range of [spine] motion, fatigability and 
weakness were limited by his cardiovascular disease--a disease 
for which service connection has not been established.  There 
are no other opinions, private or VA, that contradict the 
aforementioned March 2005 VA examiner's opinion.

The Board acknowledges the veteran's belief that his service-
connected peripheral neuropathy of the lower extremities is 
secondary to inactivity as a result of his service-connected 
residuals of a T-12 fracture.  As a layperson without medical 
training, however, the veteran is not qualified to render an 
opinion concerning the etiology of his diagnosed peripheral 
neuropathy of the lower extremities. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the discussion above, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran's peripheral neuropathy of the lower extremities is 
secondary to his service-connected residuals of a T-12 
fracture.  Accordingly, service connection for peripheral 
neuropathy of the lower extremities as secondary to the 
service-connected residuals of a T-12 fracture is not 
warranted.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected residuals of a T-
12 fracture is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


